[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                             No. 10-11928                     DEC 29, 2010
                         Non-Argument Calendar                 JOHN LEY
                                                                 CLERK
                       ________________________

                D.C. Docket No. 1:09-cr-00338-JEC-JFK-1

UNITED STATES OF AMERICA,

                                             lllllllllllllllllllll Plaintiff-Appellee,

                                  versus

JORGE LAGUNAS-CAVALLER,

                                           lllllllllllllllllllllDefendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                           (December 29, 2010)

Before TJOFLAT, BLACK and CARNES, Circuit Judges.

PER CURIAM:
       Jorge Lagunas-Cavaller appeals his 60-month sentence, imposed following

his guilty plea to illegally reentering the United States, in violation of 8 U.S.C.

§§ 1326(a) and (b)(2). Lagunas-Cavaller asserts his sentence was substantively

unreasonable, because it was unsupported by the § 3553(a) factors. He further

argues a 60-month sentence would lead to unwarranted discrepancies between his

sentence and those of similarly situated defendants. After review, we affirm

Lagunas-Cavaller’s sentence.1

       Lagunas-Cavaller’s 60-month sentence is substantively reasonable. The

sentence was within the applicable guideline range and well below the statutory

maximum for the offense. Moreover, the court gave due consideration to the §

3553(a) factors, and imposed a sentence that was sufficient, but not greater than

necessary, to comply with the purposes of sentencing. Lastly, Lagunas-Cavaller

has failed to demonstrate that he was similarly situated to any defendant who had a

similar record and was found guilty of similar conduct, but who received a shorter

sentence.

       AFFIRMED.




       1
         We review a final sentence for reasonableness. United States v. Winingear, 422 F.3d
1241, 1244-45 (11th Cir. 2005). Reasonableness review is akin to the deferential abuse-of-
discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007).

                                               2